Citation Nr: 0732238	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-23 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an extension of a temporary total rating based 
on convalescence beyond August 31, 2004 for the service-
connected status post subtalar fusion, right ankle with 
osteoarthritis. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1997 to 
August 1998 and from August 2000 to July 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

The veteran failed to report to a scheduled Travel Board 
hearing in May 2007.  Currently there are no outstanding 
hearing requests.


FINDINGS OF FACT

1.  The veteran underwent subtalar fusion of the right ankle 
for his service-connected osteoarthritis of the right ankle 
in May 2004.  

2.  The right ankle was immobilized in a CAM walker which was 
discontinued in September 2004 

3.  After September 30, 2004, regular weight-bearing was not 
prohibited and there is no evidence of severe postoperative 
residuals.


CONCLUSION OF LAW

The criteria for extension of a temporary total rating to 
September 30, 2004, but no longer, based on convalescence, 
following right ankle surgery in May 2004, have been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The Board notes that the veteran was informed of the 
information and evidence necessary to substantiate his claim 
by a February 2006 notice letter.  The Board notes that the 
RO readjudicated the veteran's claim by way of a supplemental 
statement of the case issued in April 2006.  Consequently, 
the Board finds that the timing error of the notice did not 
affect the essential fairness of the adjudication of the 
veteran's claim and that any notice error was not prejudicial 
to the veteran.  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).

The veteran's VA medical records were obtained and the 
veteran was provided a VA medical examination.  The Board 
notes that the veteran has provided private medical records 
in support of his claim, including a letter from his private 
physician.  The veteran has also testified at a hearing 
before a Hearing Officer at the RO.  At the hearing, the 
veteran indicated that there was an additional private 
medical record dated in October 2004.  The veteran was 
invited to submit the medical evidence, but he did not.  
Regardless, as shown below, the determination of the 
veteran's claim is dependent on the medical evidence dated 
prior to September 2004 and any later medical evidence would 
not have any bearing on the veteran's claim.  Accordingly, 
the Board finds that there is no outstanding information or 
evidence relevant to the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

History

The veteran underwent a subtalar fusion of the right ankle on 
May 27, 2004.  The veteran submitted a June 2004 letter from 
his private physician.  The physician stated that he 
estimated that the veteran would not be able to return to 
work for six to nine months from the date of the surgery.  
Later in June 2004 the same physician wrote on a prescription 
pad that the veteran would be unable to work for five and a 
half more months.

Private medical records reveal that on June 25, 2004 the 
veteran was four weeks out of surgery, his sutures were 
removed, and he was placed in a short leg cast.  

On July 16, 2004, the physician noted that the veteran was 
seven weeks post operative.  The physician further stated 
that the alignment was excellent and that the veteran had no 
pain with attempted motion of the ankle.  X-rays showed 
evidence of near solid fusion across the subtalar joint with 
a single screw spanning the joint.  The veteran's right ankle 
was placed in a CAM walker and the veteran was told that he 
could bear weight on the ankle as tolerated.  The physician 
stated that the veteran would use crutches but would be 
weaned off the crutches.  He stated that the veteran could 
drive in two to three weeks if the swelling went down.  

On August 27, 2004, the veteran was noted to have good 
alignment and the veteran had no focal pain with subtalar 
motion.  X-rays showed progression in fusion of the subtalar 
joint with a single screw spanning the joint.  The physician 
stated that he believed that the veteran would be unable to 
work until about December 2004.

On December 17, 2004 the veteran reported increasing pain in 
his ankle and that he had just returned to work that week.  
The veteran had no pain with passive subtalar motion and 
there was no subtalar motion on isolation.  The veteran had 
pain with ankle dorsiflexion.  X-rays showed what appeared to 
be a solid fusion of the subtalar joint.

On VA examination in February 2005 the veteran reported that 
he continued to have right ankle pain, even though his 
orthopedist had told him that his right ankle had completely 
healed from the surgery.  The veteran reported that he was 
not currently working.  He had tried to work in December 
2004, however because the job required increased standing and 
increased walking he had been terminated after just three 
weeks.

The veteran appeared before a hearing officer in January 
2006.  He testified that he had been told by his private 
physician that he had to stay out of work for six months due 
to his right ankle surgery.  When asked at the hearing if he 
had been treated for infection because of the surgical wounds 
because they were not healing properly, and if he had been 
told to stay in the house after the surgery, the veteran 
replied affirmatively.  Then he said that he was not told to 
stay in the house, just to stay off his foot with regards to 
work.  The veteran reported that the CAM walker was taken off 
in September, and that he walked with a cane thereafter.  The 
veteran stated that he was seen by his private physician in 
October 2004.



Analysis

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  Extensions of 1 or more months up to 6 months 
beyond the initial 6 month period may be made under paragraph 
(2) or (3) above.
 
After carefully reviewing the relevant evidence of record, 
the Board finds that a one month extension of a temporary 
total rating is warranted.  The veteran received a temporary 
total convalescent rating for 3 months following his right 
ankle fusion.  The evidence shows that the veteran's CAM 
walker was discontinued in September 2004.  Therefore, the 
evidence shows that regular weight-bearing was accomplished 
sometime in September 2004.  Therefore, applying the benefit 
of the doubt doctrine, the Board finds that a one month 
extension, is warranted for the temporary total rating.  
Therefore, the temporary total rating should be extended to 
September 30, 2004, as regular weight-bearing was not 
accomplished for part of September 2004.  

While the veteran has submitted medical evidence stating that 
he was unable to work subsequent to August 31, 2004, the 
ability for a veteran to return to his former employment is 
not one of the criteria upon which a temporary total 
convalescence rating is based.  Although some disability 
remained after September 30, 2004, and the remaining 
disability might have precluded the veteran from returning to 
his former employment, there is no evidence that regular 
weight-bearing could not be accomplished, and there is no 
evidence that he had severe postoperative residuals.  
Accordingly, the Board concludes that a one month extension 
to September 30, 2004 is warranted.  The preponderance of the 
evidence, however, is against an extension beyond September 
30, 2004. 
 

ORDER

An extension to September 30, 2004 for a temporary total 
disability rating for convalescence of the service-connected 
status post subtalar fusion, right ankle, with 
osteoarthritis, is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


